Citation Nr: 0830829	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-30 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), in excess of 
50 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1968 to April 1970.  Service in the Republic of 
Vietnam is indicated by the record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

Procedural history

In an October 2003 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
PTSD.  In May 2005, the RO received the veteran's claim of 
entitlement to an increased disability rating for service-
connected PTSD, in excess of 50 percent disabling.  The June 
2005 rating decision denied the veteran's claim.  The veteran 
disagreed with that decision and initiated this appeal.  The 
appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in September 2006.

The Board would note that the veteran's service-connected 
prostate cancer was assigned a 100 percent disability rating 
from September 21, 2006 to April 1, 2008 [the disability 
rating was reduced to 40 percent from April 1, 2008].  Also, 
the veteran was granted total individual unemployability 
(TDIU) effective April 1, 2008.  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a May 2008 Board hearing 
conducted at the RO in Boston, Massachusetts.  A transcript 
of the hearing is associated with the veteran's claims 
folder.  At the May 2008 hearing, the veteran submitted 
additional evidence directly to the Board.  At that time, the 
veteran also submitted a written waiver of local 
consideration of this evidence.  This waiver is contained in 
the veteran's claims folder.  See 
38 C.F.R. §§ 19.9, 20.1304(c) (2007). 


FINDINGS OF FACT

1.  For the period of the veteran's appeal, his PTSD is 
manifested by depression, anxiety, chronic sleep impairment, 
hypervigilance, irritability, outbursts of anger, panic 
attacks, impairment of memory, disturbances of mood and 
motivation, suicidal ideation, impaired impulse control, 
neglect of personal appearance and hygiene, difficulty 
adapting to stressful circumstances, and inability to 
establish and maintain effective relationships.  There is no 
evidence of gross impairment in thought processes or 
communication, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives or own 
name.

2.  The competent medical evidence does not show that the 
veteran's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by a 
designated authority is required.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, the Board 
finds that the criteria for an increased disability rating of 
70 percent, and no higher, for the veteran's PTSD for the 
period of his appeal have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. 
§§ 4.130, Diagnostic Code 9411, 4.7 (2007).

2.  Application of the extraschedular rating provisions is 
not warranted for the veteran's service-connected PTSD.  38 
C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased disability 
rating in excess of 
50 percent for his service-connected PTSD.  

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.

The Board observes that the veteran received a general VCAA 
notice letter, dated July 2003, in conjunction with his then 
pending, and later granted, claim of entitlement to service 
connection for PTSD.  Although the aforementioned VCAA letter 
did not specifically include any information pertaining to 
evidence necessary to substantiate a claim for a higher 
rating, once service connection is granted the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003.  

The RO informed the veteran of VA's duty to assist him in the 
development of his claim in the March 2006 VCAA letter.  
Specifically, the veteran was informed that "[a]s we 
previously advised you, we will get any federal records you 
tell us about."  With respect to private treatment records, 
the VCAA letter informed the veteran that "[w]hile you are 
responsible for getting any private records you identify, we 
will try to help you if you ask us."  

Crucially, the evidence demonstrates that the appellant had 
actual knowledge regarding the VA's duty to assist.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In his 
May 2005 claim, the veteran instructed VA to "call for 
records from VAMC Northampton where I am now an in-patient."  
As such, the Board finds that the veteran clearly 
demonstrated an understanding of VA's duty to assist.  
Moreover, any error to provide VCAA notice has not impacted 
the essential fairness of the adjudication as the veteran 
submitted a VCAA response letter to indicate that he had 
provided all remaining evidence or had no further evidence to 
put forward.  See VCAA response dated May 2008.  Further, he 
testified that he did not require additional time to submit 
additional evidence.  See May 2008 Board hearing transcript, 
pg. 2.  As such, any presumption of prejudicial error based 
on a failure to provide VCAA notice has been rebutted.

The duty to notify provisions were satisfied for the first 
three elements.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008, and several portions 
of the revisions are pertinent to the claim at issue.  See 73 
Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  Despite this change in the regulation, the March 
2006 notice letter also informed the veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim and to provide any relevant evidence 
in his possession.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim in June 2005.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, 
following the issuance of the March 2006 VCAA letter, the 
veteran was afforded the opportunity to present evidence and 
argument in response, and, as noted above, he indicated in 
May 2008 that he had no additional information or evidence to 
submit to support his claim.  Additionally, the veteran's 
claim was re-adjudicated in an August 2006 statement of the 
case (SOC) and a December 2007 supplemental statement of the 
case (SSOC) subsequent to the issuance of the March 2006 
letter.  Accordingly, the essential fairness of the 
adjudication was not affected.  See Sanders, supra.  The 
veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice. The Board 
therefore finds that there is no prejudice to the veteran in 
the timing of the VCAA notice which was given with regard to 
the four elements of 38 U.S.C.A. § 5103 as to this claim.

With respect to the increased rating claim, the Court in 
Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) held that a notice letter must inform 
the veteran: (1) that, to substantiate a claim, the veteran 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the veteran is rated under a Diagnostic 
Code that contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the notice letter must 
provide at least general notice of that requirement; (3) that 
if an increase in disability is found, a disability rating 
will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life; and (4) of examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

The veteran was informed of the Court's decision in Vazquez-
Flores v. Peake in a letter from the RO dated May 2008.  The 
Board recognizes that the Vazquez-Flores notice was provided 
to the veteran after adjudication of the claim by the RO.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  However, 
at the Board hearing, the veteran's representative testified 
that he had specifically discussed the Vazquez- Flores letter 
with the veteran.  See May 2008 Board hearing transcript, pg. 
2.  The veteran and his representative indicated that they 
required no additional time in order to submit further 
evidence in light of the receipt of the letter.  
Additionally, the August 2006 SOC provided the veteran with 
the rating criteria under Diagnostic Code 9411.  Any notice 
defect is cured by actual knowledge on the part of the 
claimant.  See Vazquez-Flores v. Peake, 37, 48 (2008) [actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)].

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the veteran's statements, lay statements, service records, 
and VA treatment records.  Additionally, the veteran was 
afforded a VA examination in November 2007.  The report of 
this examination reflects that the examining physician 
reviewed the veteran's past treatment history, recorded his 
current complaints, conducted appropriate examinations, and 
rendered diagnoses and opinions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has retained the 
services of a representative and has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  As indicated above, he testified at a personal 
hearing before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2007).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2007); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 
38 C.F.R. § 4.130 (2007).  The pertinent provisions of 38 
C.F.R. § 4.130 concerning the rating of psychiatric 
disabilities read in pertinent part as follows:
100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 81 to 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing in school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communications or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV for rating 
purposes].
Analysis

The veteran seeks an increased disability rating in excess of 
50 percent for his service-connected PTSD.

Mittleider concerns

The veteran's treatment history indicates that he suffers 
from alcohol dependence in addition to his service connected 
PTSD.  See VA treatment record, May 25, 2005.  

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence in the instant case does not 
differentiate between the symptomatology associated with the 
veteran's PTSD and that resulting from his alcohol abuse.  
Further, no mental health professional has attempted to 
distinguish between said symptomatology.  Accordingly, for 
the purposes of this decision, the Board will attribute all 
of the veteran's psychiatric symptoms to his service-
connected PTSD.

Schedular rating

As indicated above, a 70 percent disability rating is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

For the reasons expressed immediately below, the Board finds 
that the veteran's symptoms more appropriately warrant the 
assignment of a 70 percent rating under Diagnostic Code 9411.

With respect to suicidal ideation, the November 2007 VA 
examiner reported that "the veteran admitted to suicidal 
thoughts," although "he had no plans or active ideation at 
the time of the interview."  The VA examiner also noted the 
veteran's explanation that the reason he took early 
retirement in 2003 was because he was afraid he was going to 
kill himself or someone else.  

With regard to the veteran's speech, neither the VA 
examination report nor the VA treatment records indicated any 
abnormalities.  Also, the veteran's examination and treatment 
records did not report evidence of 'obsessional rituals which 
interfere with routine activities.'

It is well-documented in the examination report and treatment 
records that the veteran experiences depression, exaggerated 
startle response, anxiety, and panic attacks.  The November 
2007 VA examiner noted that the veteran indicated 
"physiological reactivity to external cues such as 
explosions or fireworks which remind him of his experiences 
in Vietnam."  Crucially, the VA examiner indicated that the 
veteran's depression had worsened significantly and that he 
seemed "to be more depressed nowadays and does not have 
energy or motivation and he stays in bed most of the time."  
Further, the veteran has "developed periods of time when he 
feels he cannot get out of bed."

At the November 2007 VA examination, the veteran endorsed 
heightened irritability with outbursts of anger.  He stated 
that he "tends to want to stay home to avoid conflicts."  
Additionally, the VA examiner stated that the veteran 
"occasionally suffers from impulse control difficulty when 
he looses his temper in an outburst."  Impaired impulse 
control is also demonstrated by the veteran's substantial 
history of alcohol abuse, which is repeatedly documented in 
the record.  See, e.g., VA treatment record dated May 2005.  
The Board notes that the veteran told the November 2007 VA 
examiner that he had been sober since July 2003.

There is no medical evidence of record indicating that the 
veteran experiences spatial disorientation.  Further, the 
November 2007 VA examiner specifically reported that the 
veteran was oriented to person, place, and time.  

Significantly, the evidence demonstrates that the veteran's 
the personal appearance and hygiene have deteriorated.  In a 
May 2005 VA treatment note, the physician reported that the 
veteran appeared "neat and clean."  However, the November 
2007 VA examiner observed that the veteran's hygiene "is 
marginal...He came to the appointment not showered and in 
rumpled clothes."  The veteran told the examiner "I shave 
and shower when it is convenient."  

The veteran worked as an employee of the United States Postal 
Services (U.S.P.S.) for over thirty years.  He retired in 
June 2004.  At the November 2007 VA examination, the veteran 
stated that he took early retirement because "he was not 
able to handle it."  As indicated above, he reported that he 
"was afraid that [he would] either kill [him]self or 
somebody else."  Consistently, at the May 2008 Board 
hearing, the veteran testified that he "took an early 
retirement because [he] felt that [he] could not function 
anymore in that environment."  He reported that he was 
"ready to shoot [his] supervisor" and was over-medicating 
himself.  See May 2008 Board hearing transcript, pgs. 13-14.

Additionally, the veteran's former employer completed the 
Request for Employment Information in Connection with Claim 
for Disability Benefits (VA Form 21-4192).  In that form, the 
veteran's supervisor indicated that he had "known employee 
was troubled with PTSD." 

There is also substantial evidence that the veteran displays 
an 'inability to establish and maintain effective 
relationships.'  The November 2007 VA examiner reported that 
the veteran "is mostly isolating by himself...He used to go 
fishing with his friend, but since their relationship fell 
apart, he started going fishing by himself...At present, he is 
not close to anybody except his treatment team."  The VA 
examiner concluded, "[f]amily role functioning also 
deteriorated.  He is not close to his girlfriend anymore.  He 
does not talk to the one friend he had before...Social life is 
nonexistent."  

The November 2007 VA examiner reported a current GAF score of 
38, with the highest GAF score in the past year being 40.  
These scores are indicative of serious impairment due to 
PTSD.  See 38 C.F.R. § 4.130 (2007) [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

The Board notes that the November 2007 VA examiner reported 
that "since the last evaluation in 2003, [the veteran's] 
function deteriorated even further."  Additionally, the 
examiner observed "[i]n the last several years his condition 
got worse forcing him to retire early and making negative 
impact on his relationships and overall quality of life.  It 
is causing clinically significant impairment of his social 
and occupational functioning."   

The conclusions of the November 2007 VA examiner appear 
consistent with the observations expressed in the lay 
statements associated with the veteran's claims file.  In her 
May 2008 statement, the veteran's daughter, M.D., stated that 
"[i]n recent years, it seems his condition has worsened 
considerably.  On Christmas this past year, my father's 
condition was so bad he was not able to make it to my house 
for our annual family celebration."  The veteran's long-time 
girlfriend, P.A.W., reported "over the years I have 
witnessed an extreme deterioration of his mental and physical 
health and observed what seems to be a continued loss of 
control of his actions and emotions."  See statement of 
P.A.W., May 2008.

In short, the veteran does not have all of the symptomatology 
consistent with the assignment of a 70 percent rating, for 
example obsessional rituals which interfere with routine 
activities, speech that is intermittently illogical, obscure, 
or irrelevant, or spatial disorientation.  However, having 
all of the symptoms found in the schedular criteria is not 
required for a 70 percent rating to be assigned.  See 
38 C.F.R. § 4.7 (2007).

After a thorough review of the evidence, the Board finds that 
the impact of the veteran's PTSD on his social and industrial 
functioning is sufficient to approximate the degree of 
impairment contemplated by a 70 percent rating.  Criteria for 
the assignment of a 70 percent rating which have arguably 
been met or approximated include suicidal ideation, 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
neglect of personal appearance and hygiene, difficulty 
adapting to stressful circumstances such as work, and 
inability to establish and maintain effective relationships.  

Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board concludes that an increased rating to 70 
percent is warranted based on the veteran's manifested PTSD 
symptomatology.  See 38 C.F.R. § 4.3 (2007).

The Board also considered the veteran's entitlement to a 100 
percent disability rating.  Although the Board observes that 
the veteran was granted individual unemployability (TDIU) in 
a December 2007 rating decision, there is no evidence of 
gross impairment in thought processes and communication or 
grossly inappropriate behavior.  Nor is there a persistent 
danger of the veteran hurting himself or others, a 
disorientation to time or place, or inability to perform 
activities of daily living.  As was indicated above, the 
veteran has a lengthy work history and displays some social 
functioning.

At the Board hearing, the veteran testified that he 
experienced hallucinations and delusions.  See May 2008 Board 
hearing transcript, pg. 7.  However, there is no medical 
evidence corroborating these symptoms.  Specifically, the 
November 2007 VA examiner reported that the veteran "denied 
hallucinations and delusions."  Consistently, a May 2005 VA 
treatment note indicated that the veteran denied delusions 
and hallucinations.  VA treatment records for the period of 
the appeal are pertinently negative for any indication that 
the veteran experiences such symptoms.

Additionally, the veteran has indicated that he experiences 
memory loss.  "I'll put something down and I won't remember 
where I put it two minutes later."  See May 2008 Board 
hearing transcript, pg. 8.  There is, however, no evidence 
demonstrating that the veteran experiences the level of 
memory loss for names of close relatives or own name, which 
is the level of severity contemplated for a 100 percent 
rating pursuant to Diagnostic Code 9411.  Although there is 
evidence of impairment of short term memory, these symptoms 
are specifically contemplated in the currently assigned 
rating.

Thus, the Board finds that the symptomatology associated with 
the veteran's PTSD more closely approximates that which 
allows for the assignment of a 70 percent disability rating, 
and no higher, under 38 C.F.R. § 4.7 (2007).

Hart consideration

In Hart v. Mansfield, supra, the Court held that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  

The veteran's claim for an increased disability rating for 
his service-connected PTSD was filed on May 31, 2005.  After 
a careful review of the record, the Board finds the level his 
disability was essentially uniform for the period of his 
appeal and accordingly, he is entitled to an increased 70 
percent rating for the time period of his appeal.

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007).

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

Preliminarily, the Board notes that the veteran was granted 
individual unemployability effective April 1, 2008 based on 
his service-connected PTSD and other service-connected 
disabilities including prostate cancer and residuals of 
bladder carcinoma.

Neither the veteran nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
veteran's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the veteran and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.  While the record demonstrates that the veteran 
admitted himself for psychiatric evaluation from May 25, 2005 
to May 27, 2005, there is no record of any other psychiatric 
hospitalization during the appeal period.  Moreover, the 
veteran's PTSD symptomatology and psychiatric treatment are 
contemplated in, and compensated by, the 70 percent 
disability rating.  See 38 C.F.R. § 4.1 (2007).  Indeed, 38 
C.F.R. 
§ 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Accordingly, there is no unusual clinical picture presented, 
nor is there any other factor which takes the disability 
outside the usual rating criteria.  

In short, the evidence does not support the proposition that 
the veteran's PTSD presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2007).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence more nearly 
approximates the criteria for the assignment of a 70 percent 
disability rating, but no higher, for the veteran's service-
connected PTSD.  


ORDER

An increased disability rating of 70 percent, and no higher, 
for the period of the appeal is granted for PTSD, subject to 
controlling regulations applicable to the payment of monetary 
benefits.




____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


